Citation Nr: 0016956	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a reduction in the rating for adenocarcinoma of 
the prostate, status post radical retropubic prostatectomy 
with urinary incontinence from 100 percent disabling to 60 
percent disabling was proper. 

2.  Entitlement to an increased rating for loss of bowel 
sphincter control, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a higher combined disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.

In a June 1999 hearing before the undersigned Member of the 
Board, the veteran raised a claim for entitlement to a total 
disability rating based on individual unemployability, due to 
service-connected disabilities.  That issue has not yet been 
developed, and is hereby referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an April 1997 rating decision, the veteran was awarded 
service connection for adenocarcinoma of the prostate, status 
post radical retropubic prostectomy, rated as 100 percent 
disabling from October 23, 1996.

3.  In a September 1998 rating decision, the RO formalized a 
proposed reduction in the rating for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, from 
100 percent to 60 percent, effective from December 1998, 
based, in part, on findings in January 1998 and May 1998 VA 
examination reports.  

4.  At the time of the January 1998 and May 1998 VA 
examinations, the veteran's adenocarcinoma of the prostate, 
status post radical retropubic prostatectomy did not reflect 
a local reoccurrence or metastasis, although he has 
experienced incontinence requiring the wearing of absorbent 
pads that must be changed several times per day.

5.  The veteran's service-connected loss of bowel sphincter 
control is currently productive of normal to increased 
involuntary sphincter control, and 40 percent of normal 
voluntary sphincter control, as well as subjective complaints 
of difficulty initiating and stopping a bowel movement, 
necessitating wearing pads.  

6.  The veteran is presently service-connected for the 
following compensable disabilities:  adenocarcinoma of the 
prostate, status post radical retropubic prostectomy, with 
urinary incontinence, rated as 60 percent disabling; loss of 
bowel sphincter control, occasional, rated as 30 percent 
disabling; duodenal ulcer with esophageal ulcer and hiatal 
hernia, rated as 20 percent disabling; fracture, nose with 
obstruction, left side, rated as 10 percent disabling; the 
total combined disability rating is 80 percent.  


CONCLUSIONS OF LAW

1.  The reduction to 60 percent for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy with 
urinary incontinence was proper, and a restoration to a 100 
percent disability rating is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 
4.10, 4.13, 4.115a, 4.115b, Diagnostic Code 7528 (1999).

2.  The schedular criteria for assignment of a higher 
disability rating for loss of bowel sphincter control, 
currently evaluated as 30 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.114, Diagnostic Code 7332 (1999).  

3.  There is no legal basis for entitlement to a higher 
combined service-connected disability evaluation.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.25 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction.

This appeal arises out of the veteran's disagreement with a 
decision by the RO to reduce the rating assigned to his 
service-connected adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy with urinary incontinence 
from 100 percent disabling to 60 percent disabling.  The 
veteran maintains that his incontinence has not improved 
since the removal of a catheter following his prostatectomy.  
In short, the veteran feels that it was improper to reduce 
his disability rating.

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with urinary incontinence from 100 
percent disabling to 60 percent disabling was proper is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).  Furthermore, the Board 
finds that the RO satisfied the procedural requirements for 
rating reductions, set forth in 38 C.F.R. § 3.105(e) and (h), 
regarding notice and an opportunity for a predetermination 
hearing.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable. 

The United States Court of Veterans Claims (known as United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter, "the Court") has held in Brown, that based on 
38 C.F.R. § 4.13, in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence weighs 
against the claim.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case.  Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

Initially, the Board notes that since the 100 percent rating 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with urinary incontinence was in 
effect for less than 5 years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b), regarding stabilization of disability 
evaluations, are not applicable. 

A review of the claims folder reveals that in an April 1997 
rating decision, the veteran was granted service connection 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, and a 100 percent total disability 
rating was assigned from October 1996.  That decision was 
based on evidence that the veteran was hospitalized from 
February 1997 to March 1997 to undergo a radical retropubic 
prostatectomy and bilateral lymph node dissection.  

The veteran was assigned a 100 percent rating pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7528, which rates 
malignant neoplasms of the genitourinary system.  According 
to a note under that diagnostic code, following the cessation 
of surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the veteran's disability is to be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

The Board notes that based on the medical evidence of record, 
which will be summarized in more detail below, the veteran 
has not had a local reoccurrence or metastasis.  Rather, his 
primary problem has been a voiding dysfunction.  According to 
38 C.F.R. § 4.115a, a 60 percent rating is assigned for 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four time per day.  A 60 percent rating is the highest 
rating available for voiding dysfunction.  Additionally, 
looking at a related diagnostic code, a 40 percent rating is 
the highest rating available for urinary frequency, when 
daytime voiding interval is less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.  

Reviewing the pertinent medical evidence of record, in 
January 1998, the veteran underwent a VA examination to 
assess the current residuals of his radical prostatectomy for 
carcinoma of the prostate.  The examiner noted that the 
veteran had been diagnosed with prostatic carcinoma by needle 
biopsy in October 1996, and in February 1997 he underwent the 
prostatectomy.  Since that time, the veteran's PSA's have 
been zero.  However, the examiner noted that since the 
surgery, the veteran had significant urinary incontinence, 
and had to wear a pad most of the time.  Leakage was caused 
by any sort of straining. 

In light of the foregoing examination, by rating decision 
dated in January 1998, the RO proposed to reduce the 
veteran's disability rating from 100 percent to 20 percent 
disabling.  The veteran disagreed with that proposal by a 
statement received in February 1998, in which he maintained 
that the RO must not have considered his urinary frequency 
and the fact that he must wear pads.  In a February 1998 
rating decision, the RO proposed to reduce the rating for the 
veteran's disability to 40 percent disabling.

In March 1998, the veteran testified at a hearing at the RO.  
He indicated that he had to use pads all the time, and the 
pads that he got from the VA are insufficient as they leak.  
The veteran stated that for fifteen to twenty days after his 
surgery, he was on a catheter.  Right after he went off the 
catheter he had to begin wearing pads.  The veteran stated 
that the incontinence has stayed the same since he started 
wearing the pads.  He indicated that he had to change the 
pads anywhere from four to seven times a day.

In May 1998, the veteran underwent an additional VA 
examination and was diagnosed with postoperative radical 
retropubic prostatectomy for prostatic carcinoma.  The 
examiner indicated that the veteran had partial urinary 
incontinence, and wore a pad in his underclothing which he 
had to change a minimum of four times per day.

In a September 1998 hearing officer decision, the RO reduced 
the rating for the veteran's adenocarcinoma of the prostate, 
status post radical retropubic prostatectomy, from 100 
percent disabling to 60 percent disabling, instead of the 
proposed 40 percent rating, effective December 1998.  That 
decision was based on evidence including the VA examinations 
cited above, VA outpatient treatment records dated from 
February 1997 to September 1997, and the veteran's personal 
hearing testimony from the hearing held in May 1998.  By VA 
letter dated in September 1998, the veteran was informed that 
his disability rating had been reduced, effective December 
1998.  The veteran continued to express his disagreement with 
the rating reduction.

In June 1999, the veteran testified at a hearing before the 
undersigned Member of the Board.  He emphasized the 
incontinence that he experiences on a daily basis, and the 
need to constantly wear pads.

The Board has reviewed the veteran's entire medical history 
with respect to his adenocarcinoma of the prostate, status 
post radical retropubic prostatectomy with urinary 
incontinence, as summarized above.  See 38 C.F.R. § 4.1; 
Brown, 5 Vet. App. at 421-421, citing Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board finds that the above-
cited examinations appear to have been full and complete.  
See 38 C.F.R. § 3.344(a).  The Board also finds that the 
September 1998 decision to reduce the veteran's disability 
rating was consistent with the medical evidence of record, 
and the applicable regulations as outlined above.  

Significantly, the Board reiterates that 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, under which the veteran was originally 
assigned a 100 percent rating, prescribes that the 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months, and if there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In accordance with that 
regulation, the veteran was scheduled for a VA examination 
six months after his surgery.  At that time, and 
subsequently, there has been no medical evidence that the 
veteran has had a local reoccurrence or metastasis.  Thus, 
the Board finds that it was proper to then rate the veteran 
on residuals, as voiding or renal dysfunction.  The Board 
further finds that although there is no medical evidence of 
record that the veteran experiences renal dysfunction, the 
evidence is clear that the veteran experiences a voiding 
dysfunction, or incontinence, and the evidence also supports 
a 60 percent rating under 38 C.F.R. § 4.115a.

In short, the Board finds that the reduction in the 
disability rating assigned for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy with 
urinary incontinence, from 100 percent to 60 percent, was 
proper, and the appeal is denied.  

II.  Increased Rating - Bowel Sphincter Control.

The veteran has expressed disagreement with the original 
assignment of a 30 percent disability rating following an 
award of service connection for bowel sphincter control.  As 
such, the underlying claim for an increased rating is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue in this appeal is to be considered during 
the entire period from the initial assignment of the 30 
percent disability rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Pursuant to a September 1998 hearing officer's decision, the 
veteran was awarded service connection for loss of bowel 
sphincter control, occasional, as secondary to his service-
connected adenocarcinoma of the prostate.  A 30 percent 
rating was assigned from December 1998.  The veteran 
disagreed with that rating and initiated this appeal.  

The veteran was assigned a 30 percent rating according to 
38 C.F.R. § 4.114, Diagnostic Code 7332, which sets forth the 
rating criteria for rectum and anus, impairment of sphincter 
control.  A 30 percent rating is assigned if there is 
evidence of occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
assigned for extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent total rating is 
assigned for complete loss of sphincter control.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.

In a May 1998 hearing, the veteran indicated that he had 
difficulty initiating sphincter control, but once he had the 
bowel movement, he had difficulty utilizing his sphincter 
muscles to complete the process.  

The medical evidence of record reveals that in the May 1998 
VA examination report, the veteran indicated that he had 
experienced bowel difficulties ever since he underwent the 
prostatectomy in February 1997.  His symptoms were concerned 
with completely emptying the colon, and difficulty cleaning 
himself.  

In June 1998, the veteran underwent an additional VA 
examination.  The veteran indicated that he had no bowel 
dysfunction prior to the prostatectomy.  His complaints 
related to defecation include straining to initiate a bowel 
movement, and fecal soiling.  Sometimes he would have the 
urge to defecate, and other times he would not, but he did 
not pass involuntary movements.  He had considerable fecal 
soiling (leakage) and itching.  The examination revealed a 
normal to increased involuntary sphincter with voluntary 
sphincter strength decreased to about 40 percent of normal.  
The examiner opined that the veteran's defecation dysfunction 
probably related to the procedure he underwent for prostate 
cancer.

In the June 1999 hearing before the undersigned Member of the 
Board, the veteran testified that his bowel problem has 
worsened during the past year.  

In light of the evidence of record, the Board finds no basis 
to assign the veteran a rating in excess of 30 percent for 
his service-connected bowel sphincter control.  In that 
regard, the evidence of record reveals that bowel sphincter 
control is currently productive of normal to increased 
involuntary sphincter control, and 40 percent of normal 
voluntary sphincter control.  Moreover, the veteran reports 
difficulty initiating bowel movements, as well as difficulty 
stopping a bowel movement, which necessitates wearing pads.  
However, the veteran has not reported extensive bowel leakage 
and fairly frequent involuntary bowel movements.  Nor does 
the medical evidence of record reflect otherwise.  While the 
Board acknowledges the veteran's many complaints regarding 
incontinence, it appears from the veteran's testimony and the 
evidence of record that his incontinence is primarily urinary 
incontinence, which is not part of this issue.  Rather, this 
issue focuses solely on the current severity of the veteran's 
bowel sphincter control.  As described above, the medical 
evidence of record reflects some problems with involuntary 
sphincter control, such that the veteran must wear a pad, but 
there is no evidence of extensive bowel leakage and fairly 
frequent involuntary bowel movements, such that a 60 percent 
rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  

In reaching the foregoing decision, the Board has considered 
the complete history of the veteran's bowel sphincter control 
disability, as well as the current clinical manifestations of 
the disability and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  All other 
pertinent aspects of 38 C.F.R. Parts 3 and 4 have also been 
considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, there is no basis for assignment of a higher 
rating.  See 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges the veteran's testimony that 
he was currently employed as a school bus driver, working 
approximately three hours per day.  Moreover, the Board also 
acknowledges the veteran's contentions that he did not feel 
he could return to his prior work as a truck driver, due to 
the frequency of his incontinence.  Regardless, the Board 
points out that the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity.  In the 
absence of evidence that the veteran's service-connected 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated such frequent periods of 
hospitalization, so that application of the regular schedular 
standards is impracticable, there is no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Higher Combined Evaluation.

The veteran disagrees with his 80 percent combined disability 
evaluation, and maintains that his combined rating should be 
higher.

Disability ratings are combined according to the Combined 
Ratings Table, found in 38 C.F.R. § 4.25.  Through 
application of that table, a combined rating results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  38 C.F.R. § 4.25.

To use the table, the disabilities are first arranged in the 
exact order of their severity, beginning with the greatest 
disability.  Each lesser disability is combined with the 
greater disability one at a time, as described in 38 C.F.R. 
§ 4.25(a).  Each resulting combined number is converted to 
the nearest degree divisible by 10.

Applying the veteran's disabilities to the Combined Ratings 
Table, results in the following.  The veteran is presently 
service-connected for the following compensable disabilities:  
adenocarcinoma of the prostate, status post radical 
retropubic prostectomy, with urinary incontinence, rated as 
60 percent disabling; loss of bowel sphincter control, 
occasional, rated as 30 percent disabling; duodenal ulcer 
with esophageal ulcer and hiatal hernia, rated as 20 percent 
disabling; fracture, nose with obstruction, left side, rated 
as 10 percent disabling.  

Applying the foregoing percentages to the table set forth in 
38 C.F.R. § 4.25 (the Board notes that the veteran was 
provided a copy of the Combined Ratings Table in the November 
1998 statement of the case), results in the following.  60 
percent combined with 30 percent results in 72 percent, which 
is rounded to 70 percent.  70 percent combined with 20 
percent results in 76 percent, which is rounded to 80 
percent.  Finally, 80 percent combined with 10 percent 
results in 82 percent, which is rounded to 80 percent.  

In short, the Board finds that the veteran's combined 
disability rating is properly calculated as 80 percent.  The 
Board acknowledges the veteran's contentions that he should 
be rated higher; however, absent an increased rating in one 
of his service-connected disabilities, or service connection 
for an additional disability, there is no basis for a higher 
combined rating than the current 80 percent.  His claim must 
therefore be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

As the reduction in the evaluation for the veteran's 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with urinary incontinence from 100 
percent disabling to 60 percent disabling was proper, the 
appeal is denied. 

The schedular criteria not having been met, a rating in 
excess of 30 percent for loss of bowel sphincter control, is 
denied.

There is no basis for entitlement to a higher combined 
disability evaluation.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

